DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22 sites the limitation “the non-magnetic layer is arranged only at the end surface facing the other one of the first and second surfaces of the body” it is believed that it should read “the non-magnetic layer is arranged only at one of the end surface facing the other one of the first and second surfaces of the body”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 14-15, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of JEONG et al (US 2015/0325360).
Regarding claim 1, Uchida teaches a coil component (Fig. 1A) comprising a body (Fig. 1A, 11) and a coil conductor (Fig. 1A, L1/L2) embedded in the body, wherein the body includes a magnetic layer (Fig. 1A, 11) and a non-magnetic layer (Fig. 1A, 14), the magnetic layer is made of a composite material including a metal particle and a resin material (Col 3, lines 60-67), and the non-magnetic layer is arranged neither to penetrate through a winding portion of the coil conductor (Fig. 1A, 14 does not go through L1 or L2) nor to entirely penetrate through the body (Fig. 1A, 14 contained in 11) a coil (Fig. 5A, L1/L2) configured by the coil conductor has an end surface (Fig. 5A, left end and right end of coil inner portions) in an axis direction (Fig. 5A, left to right direction) of the coil, and the non-magnetic layer has a surface (Fig. 5A, outer surface) that is flush with the end surface of the coil (Fig. 5A, side surfaces are flush with each other).
However, Uchida fails to teach that the non-magnetic layer has a surface that covers a winding core portion of the coil conductor when viewed in the axis direction of the coil and is flush with the end surface of the coil.
JEONG teaches that a coil (Fig. 2, 140) configured by the coil conductor (Fig. 2, 130) has an end surface (Fig. 2, bottom end) in an axis direction (Fig. 2, up and down) of the coil, and the non-magnetic layer (Fig. 2, 160) has a surface (Fig. 2, top surface of 160) that covers a winding core portion of the coil conductor when viewed in the axis direction of the coil (Fig. 2, 160 covers 130s in up down direction) and is flush with the end surface of the coil (Fig. 2, 160 is flush with 130).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of JEONG to the invention of Uchida, in order to prevent diffusion of the magnetic body without increasing the loss coefficient of material (JEONG [0039]).
Regarding claim 2, Uchida, as modified by JEONG, further teaches that the non-magnetic layer is arranged within an outer edge of the coil conductor (Fig. 1A, 14 does not extend past L1 in left/right direction).  
Regarding claim 3, Uchida, as modified by JEONG, further teaches that the non-magnetic layer is arranged in a winding core portion of the coil conductor (Fig. 1A, 14 is in an area of L1/L2).  
Regarding claim 4, Uchida, as modified by JEONG, further teaches that the non-magnetic layer is flush with a conductive wire that defines an innermost coil conductor on an end surface of the coil conductor (Fig. 1A, outside edges of 14 are flush with outside edges of L1).  
Regarding claim 9, Uchida, as modified by JEONG, further teaches that a distance from a top surface of the body to one end surface of the coil conductor is equal to a distance from a bottom surface of the body to another end surface of the coil conductor (Fig. 1A, coil is centered in body 11).  
Regarding claim 14, Uchida, as modified by JEONG, further teaches that the non-magnetic layer is arranged in a winding core portion of the coil conductor (Fig. 1A, 14 is in a portion containing L1/L2).  
Regarding claim 15, Uchida, as modified by JEONG, further teaches that the non-magnetic layer is flush with a conductive wire that defines an innermost coil conductor on an end surface of the coil conductor Fig. 1A, outside edges of 14 are flush with outside edges of L1).  
Regarding claim 22, Uchida teaches a coil component (Fig. 1A) comprising a body (Fig. 1A, 11) and a coil conductor (Fig. 1A, L1/L2) embedded in the body, wherein the body includes a magnetic layer (Fig. 1A, 11) and a non-magnetic layer (Fig. 1A, 14), the magnetic layer is made of a composite material including a metal particle and a resin material (Col 3, lines 60-67), and the non-magnetic layer is arranged neither to penetrate through a winding portion of the coil conductor (Fig. 1A, 14 does not go through L1 or L2) nor to entirely penetrate through the body (Fig. 1A, 14 contained in 11) a coil (Fig. 5A, L1/L2) configured by the coil conductor has an end surface (Fig. 1A, left surface of L1) in an axis direction of the coil (Fig. 1A, left and right direction), the coil has an inner surface (Fig. 1A, inner surface of L1) surrounding a winding core portion of the coil conductor (Fig. 1A), and the non-magnetic layer is arranged so as to extend from the end surface to the inner surface (Fig. 1A, from left end to center)
 However, Uchida fails to teach that the non-magnetic layer has a surface that covers a winding core portion of the coil conductor when viewed in the axis direction of the coil and to cover the winding core portion when viewed in the axis direction.
JEONG teaches that a coil (Fig. 2, 140) configured by the coil conductor (Fig. 2, 130) has an end surface (Fig. 2, bottom end) in an axis direction (Fig. 2, up and down) of the coil, and the non-magnetic layer (Fig. 2, 160) has a surface (Fig. 2, top surface of 160) that covers a winding core portion of the coil conductor when viewed in the axis direction of the coil (Fig. 2, 160 covers 130s in up down direction) and to cover the winding core portion when viewed in the axis direction (Fig. 2, 160 covers in up down direction).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of JEONG to the invention of Uchida, in order to prevent diffusion of the magnetic body without increasing the loss coefficient of material (JEONG [0039]).

Claim(s) 5, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of in view of JEONG et al (US 2015/0325360) and further view of NAKANIWA (US 2017/0025220).
Regarding claim 5, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that the non-magnetic layer (Fig. 2, AG11) is in contact with an end surface of the coil conductor (inside end surface of C11).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 10, Uchida fails to teach the claim limitations. 
NAKANIWA teaches an outer electrode (Fig. 30, 149a) on a bottom surface of the body (Fig. 30, 129), wherein the non-magnetic layer (Fig. 30, AG91) is located at an upper half portion of the body (Fig. 30).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that two non-magnetic layers (Fig. 30, AG91/AG92)are present.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Uchida fails to teach the claim limitations. 
NAKANIWA teaches that the non-magnetic layer (Fig. 2, AG11) is in contact with an end surface of the coil conductor (inside end surface of C11).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NAKANIWA to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of in view of JEONG et al (US 2015/0325360) and further view of KIM et al (US 2014/0292460).
Regarding claim 6, Uchida fails to teach the claim limitations. 
KIM teaches that the coil conductor is an edgewise-wound coil (Fig. 4, 115), and the non-magnetic layer (Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor (Fig. 4, 150 on outside surface of 115).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 17, Uchida fails to teach the claim limitations. 
KIM teaches that the coil conductor is an edgewise-wound coil (Fig. 4, 115), and the non-magnetic layer (Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor (Fig. 4, 150 on outside surface of 115).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of in view of JEONG et al (US 2015/0325360) and further view of KIM et al (US 2017/0301451) “KIM 451”.
Regarding claim 7, Uchida further teaches that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1). 
However, Uchida fails to each that the coil conductor is an α-wound coil. 
KIM 451 teaches that the coil conductor is an α-wound coil ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, Uchida further teaches that the non-magnetic layer is arranged substantially perpendicular to a width direction of the flat wire (Fig. 1A, 14 is perpendicular to left right width direction of L1). 
However, Uchida fails to each that the coil conductor is a coil conductor obtained such that a flat wire is α-wound. 
KIM 451 teaches that the coil conductor is a coil conductor obtained such that a flat wire is α-wound ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 18, Uchida further teaches that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1). 
However, Uchida fails to each that the coil conductor is an α-wound coil. 
KIM 451 teaches that the coil conductor is an α-wound coil ([0051]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KIM 451 to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (US 6476689) in view of in view of JEONG et al (US 2015/0325360) and further view of HATASE (US 2011/0285215).
Regarding claim 12, Uchida further teaches that the non-magnetic layer includes a resin material (Col 5, lines 61-65). 
However, Uchida fails to each that the non-magnetic layer includes a resin material and a non-magnetic inorganic material. 
HATASE teaches that the non-magnetic layer includes a resin material and a non-magnetic inorganic material ([0035]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HATASE to the invention of Uchida, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, Uchida, as modified by JEONG and HATASE, further teaches that the non-magnetic 29inorganic material comprises at least one selected from the group consisting of alumina (HATASE [0035]), silicon oxide, zinc oxide, and a non-magnetic ferrite.  
Additional Relevant Prior Art:
NAITO et al (US 2014/0097923) teaches relevant art in Fig. 4.
NOBUSAKA et al (US 2014/0320249) teaches relevant art in Fig. 1-6.
SON et al (US 2016/0078997) teaches relevant art in Fig. 2.
Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the prior art fails to teach or suggest, alone or in combination:
A coil component comprising a body and a coil conductor embedded in the body, wherein the body includes a magnetic layer and a non-magnetic layer, the magnetic layer is made of a composite material including a metal particle and a resin material, the non-magnetic layer is arranged neither to penetrate through a winding portion of the coil conductor nor to entirely penetrate through the body, a coil configured by the coil conductor has end surfaces opposite to each other in an axis direction of the coil, the body has first and second surfaces facing the end surfaces of the coil, respectively, the coil component further comprises an outer electrode on the one of the first and second surfaces of the body, and the non-magnetic layer is arranged only at the end surface facing the other one of the first and second surfaces of the body.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the coil component further comprises an outer electrode on the one of the first and second surfaces of the body, and the non-magnetic layer is arranged only at the end surface facing the other one of the first and second surfaces of the body” in combination with the other claim limitations. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 22 have been considered but are moot because the new ground of rejection does not rely on only the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848